UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8088


KENNETH RAY MITCHELL,

                Plaintiff - Appellant,

          v.

LIEUTENANT BOLIN, Sheriff Dept Richland Co; LOTT LEON; SC,
All ECT; RICHLAND COUNTY PUBLIC SERVANT’S TOP AUTHORITY’S;
AG A W, also known as Alan Wilson; CS CT GOVERNOR NIKKI
HALEY; DAN JOHNSON, Solicitor; CHIEF JUSTICE J H T; DEPUTY
1431, 1411,

                Defendants – Appellees,

          and

SHERIFF DEPUTY OF RICHLAND COUNTY; SOUTH CAROLINA, STATE OF;
SHERIFF AS DEPUTY SOLICITOR AGSSCT; BADGE NO. 1411; SHERIFF
ELECTIED,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-01714-CMC)


Submitted:   February 21, 2013              Decided:    February 26, 2013


Before AGEE and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kenneth Ray Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Kenneth    Ray    Mitchell        appeals    the     district    court’s

order accepting the recommendation of the magistrate judge and

dismissing     without    prejudice         his   42   U.S.C.     § 1983     (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.      Mitchell      v.    Bolin,     No.     3:12-cv-01714-CMC

(D.S.C. filed Nov. 8, 2012 & entered Nov. 9, 2012).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials       before    this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        3